EXHIBIT 10.2


AMENDMENT 2017-1 TO THE SYSCO CORPORATION
2007 LONG-TERM INCENTIVE PLAN



WHEREAS, Sysco Corporation (“Sysco”) maintains the 2013 Long-Term Incentive
Plan, as approved by shareholders, effective November 9, 2007 (the “2007 LTI
Plan”);
WHEREAS, pursuant to Section 6 of the 2007 LTI Plan, the Board may amend the
Plan from time to time, subject to restrictions contained therein;
WHEREAS, Section 5.3 of the 2007 LTI Plan permits a participant to satisfy any
required tax withholding through the surrender of shares granted under the LTI
Plan, but only to the extent of the minimum amount permitted to be withheld
under applicable law;
WHEREAS, Accounting Standards Update 2016-09 from the Financial Accounting
Standards Board, effective for Sysco in fiscal 2018, modifies the accounting
treatment that results from tax withholding of shares awarded under the 2007 LTI
Plan at a rate in excess of the statutory minimum;
WHEREAS, the New York Stock Exchange, in response to ASU 2016-09, has provided
that an amendment to an equity compensation plan to permit withholding of shares
based on a grantee’s maximum tax obligation (rather than a statutory minimum tax
rate) is not a material revision requiring shareholder approval;
WHEREAS, the Section 3.1 of the 2007 LTI Plan prohibits the reissuance under the
2007 LTI Plan of any shares surrendered or withheld as payment of withholding
taxes in respect of an Award; and
WHEREAS, Sysco desires to amend the 2007 LTI Plan to permit all participants
that continue to hold unexercised Stock Option awards under the 2007 LTI Plan
additional alternatives to satisfy any tax withholding obligations.
NOW, THEREFORE, Section 5.3 of the 2007 LTI Plan is hereby amended in its
entirety, effective as of July 1, 2017, to read as follows (new text in bold and
italics):
“5.3 Tax Withholding. All distributions under the Plan are subject to
withholding of all applicable taxes, and the Committee may condition the
delivery of any shares or other benefits under the Plan on satisfaction of the
applicable withholding obligations. The Committee, in its discretion, and
subject to such requirements as the Committee may impose prior to the occurrence
of such withholding, may permit such withholding obligations to be satisfied
through cash payment by the Grantee, through the surrender of shares of Stock
which the Grantee already owns, or through the surrender of unrestricted shares
of Stock to which but only to the extent of the maximum individual tax rate
permitted to be withheld in the applicable tax jurisdiction.”







--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Sysco Corporation has caused this Amendment 2017-1 to be
executed, effective as set forth herein.


SYSCO CORPORATION
                            
By: /s/ Russell Libby            
Russell Libby, Executive Vice President
Administration & Corporate Secretary




